Appeal Ordered Withdrawn and Opinion issued March 31, 2000                                 P°

                                             In The

                                 Court of Appeals
                        JdtftJf Htstrttt of Qtexaa at Dallas
                                     No. 05-99-00831-CR



                        CHARLES CARLOS GALTNDEZ, Appellant

                                               V.

                                STATE OF TEXAS, Appellee


                           On Appeal from the 219th District Court
                                     Collin County, Texas
                             Trial Court Cause No. 219-80080-99



                               OPINION PER CURIAM

                 Before Chief Justice Thomas and Justices Kinkeade and O'Neill

       Appellant has filed a motion to withdraw the appeal. Appellant's counsel has approved

the motion.


       This Court hereby GRANTS the motion and ORDERS the appeal withdrawn and that

this decision be certified below for observance. See Tex. R. App. P. 42.2(a).

                                             PER CURIAM
Do Not Publish
Tex. R. App. P. 47
                                      Fifth Court of Appeals
                                    Case Attorney Address List
                                                                                    Page:    1
                                                                      Date Printed: 03/31/2000


                  Case Number: 05-99-00831-CR         Date Filed: 05/19/1999

Style: Galindez, Charles Carlos
       v.

       The State of Texas


Trial Judge:         Henderson, Curt
Trial Court Reporter:
Trial Court:          219TH DISTRICT COURT Trial County: COLLIN

APP    Faustino Bersosa Larrea
       ATT 000789436
       5913GalaxieRd
       Garland, Tx 75044-8117
       Phone 972/495-6761
       Fax 972/495-1309


STA    Tom O'Connell
       ATT 015181000
       Criminal District Attorney
       Collin County Courthouse
       210 S. McDonald Street, Suite 324
       McKinney, TX 75069
       Phone 972/548-4323
       Fax 972/542-3052